Citation Nr: 1003289	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  07-17 271A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a higher initial rating in excess of 30 
percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to an effective date earlier than December 
29, 2004, for the award of service connection for PTSD.

5.  Entitlement to an effective date earlier than March 24, 
2004, for the award of service connection for diabetes 
mellitus, with background diabetic retinopathy, erectile 
dysfunction, and early nuclear sclerotic cataracts in both 
eyes.

6.  Whether new and material evidence has been received to 
reopen a claim of service connection for multiple sclerosis 
(MS).




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The Veteran had active military service from June 1968 to 
April 1970.  He is a recipient of the Combat Infantryman's 
Badge and Silver Star.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of July 2006 and September 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida. 

The Veteran testified before the undersigned at a hearing in 
September 2009.  A transcript of the hearing is of record.

The Veteran has submitted new evidence in the form of a 
statement regarding his bilateral hearing loss, which relates 
to that issue on appeal.  The Veteran specifically waived his 
right to have the RO consider this evidence in the first 
instance.  38 C.F.R. § 20.1304(c) (2009).  


The Board notes that a review of the claims file shows that 
the Veteran filed a claim for an increased rating for his 
diabetes mellitus; no date on the claim is shown.  
Additionally, VA examinations for his diabetes mellitus and 
related complications were obtained in July 2007.  However, 
it does not appear that the RO adjudicated the Veteran's 
claim.  The Board therefore refers that issue to the RO.  

The issues of a higher initial rating for PTSD and whether 
new and material evidence has been submitted to reopen the 
claim for service connection for MS are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran has bilateral hearing loss that is related to 
his military service.

2.  The Veteran has tinnitus that is related to his military 
service.

3.  Claims of entitlement to service connection for PTSD and 
herbicide exposure were denied by a decision of the RO in 
November 2001; the Veteran did not appeal.  

4.  An application to reopen the claim of service connection 
for PTSD on December 29, 2004

5.  An application to reopen the claim of service connection 
for diabetes mellitus on March 24, 2005.

6.  The RO established service connection for PTSD effective 
December 29, 2004.

7.  The RO established service connection for diabetes 
mellitus, with background diabetic retinopathy, erectile 
dysfunction, and early nuclear sclerotic cataracts in both 
eyes, effective March 24, 2004, pursuant to the earlier 
effective date provisions for service connection grants under 
liberalizing legislation pursuant to 38 C.F.R. § 3.114(a)(3).


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the 
Veteran's bilateral hearing loss was incurred in service.  38 
U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2009).

2.  Resolving reasonable doubt in favor of the Veteran, the 
Veteran's tinnitus was incurred in service.  38 U.S.C.A. §§ 
1110, 1154(b), 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2009).

3.  The criteria for the assignment of an effective date 
earlier than December 29, 2004, for the award of service 
connection for PTSD have not been met.  38 U.S.C.A. §§ 5107, 
5110 (West 2002 & Supp. 2009); 38 C.F.R. §§  3.151, 3.155, 
3.400 (2009).

4.  The criteria for the assignment of an effective date 
earlier than March 24, 2004 for the grant of service 
connection for diabetes mellitus, with background diabetic 
retinopathy, erectile dysfunction, and early nuclear 
sclerotic cataracts in both eyes have not been met. 38 
U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.114, 3.400, 3.816 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  


Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to the issues of service connection for hearing 
loss and tinnitus, the Board is granting in full the benefits 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.

As to the remaining claims for the assignment of earlier 
effective dates, the Board notes that the Veteran was 
apprised of VA's duties to both notify and assist in 
correspondence dated in February 2006, December 2006, and 
February 2007.  The notifications to the Veteran apprised him 
of what the evidence must show to establish entitlement to 
the benefits sought, what evidence and/or information was 
already in the RO's possession, what additional evidence 
and/or information was needed from the Veteran, what evidence 
VA was responsible for getting, and what information VA would 
assist in obtaining on the Veteran's behalf.  The 
notifications included the criteria for assigning disability 
ratings and for award of an effective date, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Federal Circuit Court and Veterans Claims Court have 
clarified that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, and then go back 
and readjudicate the claim, such that the essential fairness 
of the adjudication - as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (where the Federal Circuit Court held that a SOC or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC).  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, 
after the February 2007 notice was provided to the veteran, 
the claim was readjudicated in a May 2007 SOC.

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), post-service medical 
records, Social Security Administration (SSA) records, and 
secured examinations in furtherance of his claims.  VA has no 
duty to inform or assist that was unmet.

II.  The Merits of the Claims

Service connection

The Veteran contends that he has bilateral hearing loss and 
tinnitus as a result of military service.  

Law

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Certain chronic diseases, 
including sensorineural hearing loss, may be presumptively 
service connected if they become manifest to a degree of 10 
percent or more within one year of leaving qualifying 
military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2009).  
Moreover, the absence of evidence of hearing loss in service 
is not a bar to service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. §  3.385.

Analysis

As noted, the Veteran's DD 214 reveals that he received the 
Combat Infantry Badge and the Silver Star.  Combat related 
acoustic trauma is therefore conceded.  

His entrance examination in May 1968 revealed puretone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
5
10
LEFT
10
0
0
5
30

His discharge examination in April 1970 revealed puretone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0


The Veteran was afforded a VA examination in July 2007.  His 
claims file was not reviewed.  The Veteran had puretone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
40
65
80
LEFT
15
15
50
65
80

Speech audiometry (in accordance with the Maryland CNC test) 
revealed speech recognition ability of 88 percent in the 
right ear and 78 percent in the left ear.  He was diagnosed 
with bilateral normal hearing from 500 to 1000 Hz with 
moderate to severe loss at higher frequencies.  The Veteran 
reported military noise exposure as a result of being in the 
infantry, and having tinnitus since a shell explosion in 
1970.  The examiner opined the configuration of the hearing 
loss was consistent with his reported noise exposure, but was 
unable to render an opinion regarding hearing loss.  With 
regards to his tinnitus, the examiner opined that with onset 
following a shell explosion and continuing since that time, 
it was as likely as not related to his service history of 
acoustic trauma.  

A subsequent opinion by a different examiner obtained in 
August 2007, following a review of the claims file, reveals 
that the Veteran's bilateral hearing loss and tinnitus were 
opined to be not caused by, or a result of, military service.  
The rationale was that the Veteran had normal hearing levels 
bilaterally upon military separation and no complaint of 
tinnitus was found in this STRs.  Additionally, the examiner 
opined that the Veteran only had limited (two years) military 
service, with construction noise exposure over a longer 
period of time.
Here, there is evidence that the Veteran currently has 
bilateral hearing loss as defined by VA and tinnitus.  
Additionally, as the Veteran is a combat veteran and contends 
that he had combat related noise exposure, acoustic trauma is 
conceded.  See 38 U.S.C.A. § 1154(b) (West 2002).  Caluza 
elements (1) and (2) have therefore been met.  A nexus 
between the Veteran's current disabilities and acoustic 
trauma (Caluza element (3)) is still needed.  

Two VA opinions have been obtained.  The July 2007 examiner 
was unable to opine as to the etiology of the Veteran's 
bilateral hearing loss, but did note that his configuration 
of hearing loss was consistent with his reported noise 
exposure.  Additionally, the examiner opined that the 
Veteran's tinnitus was related to his military service.  
However, the August 2007 examiner opined that the Veteran's 
bilateral hearing loss and tinnitus were not related to his 
service.  The Board notes that the July 2007 examiner did not 
have the benefit of reviewing the claims file, unlike the 
August 2007 examiner.  However, the July 2007 examiner did 
take into account the Veteran's reported history.  A medical 
examiner's opinion cannot be discounted solely because it was 
based on the Veteran's reported medical history, unless the 
Veteran is not credible.  See Coburn v. Nicholson, 19 Vet. 
App. 427 (2006) (emphasizing that the Board may not disregard 
a medical opinion solely on the rationale that the medical 
opinion is based on a history provided by the Veteran; 
rather, the Board must assess the Veteran's credibility in 
reporting the statements to the medical examiner).

With regards to the Veteran's credibility, the Board notes 
that lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).

In this regard, the Veteran has made repeated statements that 
he developed bilateral hearing loss and tinnitus as a result 
of combat related noise exposure.  He feels that his acoustic 
trauma is well-established; as noted above, acoustic trauma 
has been conceded.  

The Board finds the Veteran's statements in this case are 
credible.  The undersigned also found the Veteran's testimony 
to be believable.  See Dalton v. Nicholson, 21 Vet. App. 23, 
38 (2007).  Furthermore, the Board notes that difficulty 
hearing and tinnitus are subjective, and the kind of 
conditions to which lay testimony is competent.  See Charles 
v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran 
competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived 
through the use of the five senses).  Competency of evidence 
differs from weight and credibility.  The former is a legal 
concept determining whether testimony may be heard and 
considered by the trier of fact, while the later is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno at 469; see also 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
("Although interest may affect the credibility of testimony, 
it does not affect competency to testify.").

Therefore, although the July 2007 examiner did not review the 
claims file, the Board still finds that examiner's opinion 
regarding tinnitus as probative since it was based upon the 
Veteran's credible reported history.  Further, although the 
July 2007 examiner did not specifically render an opinion as 
to the etiology of the Veteran's bilateral hearing loss, she 
did note that his configuration of hearing loss was 
consistent with his reported noise exposure, and the Veteran 
reported his military noise exposure.  Accordingly, the Board 
finds that the July 2007 VA examination lends support toward 
finding a positive nexus regarding the Veteran's bilateral 
hearing loss to his military service.  In light of the two 
different VA opinions by different examiners, the Board finds 
that the medical nexus evidence is in relative equipoise.  In 
cases where the evidence is in relative equipoise, the 
claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
53-54 (1990).  

The Board therefore finds that there is support for the 
conclusion that the Veteran's bilateral hearing loss and 
tinnitus are attributed to his period of active military 
service.  Consequently, on the basis of the above analysis, 
and after consideration of all of the evidence, the Board 
finds it is at least as likely as not that the Veteran's 
bilateral hearing loss and tinnitus are attributable to his 
active military service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert, supra.




Earlier effective dates

The Veteran contends that the effective dates of the awards 
of service connection for PTSD and diabetes mellitus, with 
background diabetic retinopathy, erectile dysfunction, and 
early nuclear sclerotic cataracts in both eyes, should be 
earlier than the assigned dates of December 29, 2004, and 
March 24, 2004, respectively; he contends that the effective 
dates should be in 2001 when he was first filed a claim for 
service connection for PTSD and Agent Orange exposure.  

Law

Generally, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400 (West 2002).  The effective date of 
a reopened claim is the date of receipt of claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(q)(2), (r) (2009).

With respect to earlier effective date claims for service 
connection for diseases presumed to be caused by herbicide or 
Agent Orange exposure, VA has issued special regulations to 
implement orders of a United States district court in the 
class action of Nehmer v. United States Department of 
Veteran's Affairs.  38 C.F.R. § 3.816 (2009).  See Nehmer v. 
U.S. Veterans Admin., 32 F. Supp. 1404 (N.D. Cal. 1989) 
(Nehmer I); Nehmer v. U.S. Veterans Admin., 32 F. Supp. 2d 
1175 (N.D. Cal 1999) (Nehmer II); Nehmer et al v. Veterans 
Admin. of the Gov't of the U. S., 284 F. 3d 1158 (9th Cir. 
2002) (Nehmer III).

In pertinent part, a Nehmer class member is defined as a 
Vietnam Veteran who has a covered herbicide disease.  38 
C.F.R. § 3.816(b)(1)(i) (2009).  The term covered herbicide 
diseases includes type II diabetes mellitus.  38 C.F.R. § 
3.816(b)(2)(i) (2009).  This regulation applies to claims for 
disability compensation for the covered herbicide disease 
that were either pending before VA on May 3, 1989, or were 
received by VA between that date and the effective date of 
the statute or regulation establishing a presumption of 
service connection for the covered disease.  38 C.F.R. § 
3.816(c) (2009).

Diabetes mellitus, type II, was included as a presumptive 
Agent Orange disease under 38 C.F.R. § 3.309(e), which was 
made effective by VA as of July 9, 2001.  The legislation was 
then made retroactive by the United States Court of Appeals 
for the Federal Circuit back to May 8, 2001.  See Liesegang 
v. Secretary of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 
2002).  Accordingly, if the Veteran's claim was received 
between May 3, 1989 and May 8, 2001, the effective date must 
be the date of the claim.  Otherwise, the effective date of 
the award will be determined in accordance with § 3.114, 
which addresses effective dates when service connection has 
been granted based on a liberalizing change in the law (i.e. 
the inclusion of type II diabetes mellitus as a disease 
formally associated with exposure to herbicide agents).

Under 38 C.F.R. § 3.114, an effective date one year prior to 
the date of the Veteran's claim may be awarded when the 
evidence shows that the Veteran met all eligibility criteria 
for the liberalized benefit on the effective date of the 
liberalizing law or VA issue (May 8, 2001) and that such 
eligibility existed continuously from that date to the date 
of claim or administrative determination of entitlement.  38 
C.F.R. § 3.114.  The eligibility criteria include a diagnosis 
of the claimed disorder.

Analysis

In May 2001, the Veteran filed a claim for service connection 
for PTSD.  He also filed an ambiguous claim for service 
connection for "Agent Orange exposure".  The Board 
recognizes the fact that the Veteran had a diagnosis of 
diabetes mellitus at the time he filed his claim.  However, 
the fact remains that neither the May 2001 claim for 
benefits, nor any subsequent correspondence, indicated that 
the Veteran was seeking service connection for diabetes 
mellitus.  While it is true that any communication or action 
indicating an intent to apply for one or more benefits 
administered by VA may be considered an informal claim, see 
38 C.F.R. § 3.155(a), "[t]he mere presence of the medical 
evidence [in the record] does not establish an intent on the 
part of the veteran" to seek service connection for a 
condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998)

In November 2001, the claims for service connection for PTSD 
and Agent Orange exposure were denied.  The Veteran filed a 
notice of disagreement in September 2002.  A Statement of the 
Case was provided to the Veteran on April 23, 2003.  Thus, 
the Veteran had 60-days (June 23, 2003) to file a substantive 
appeal.  38 C.F.R. § 20.302(b) (2009).  The Veteran submitted 
a copy of a substantive appeal in October 2005, which was 
dated May 7, 2003 and which he contends was originally mailed 
to the RO on May 14, 2003.  He further contends that he 
received correspondence from the RO dated May 20, 2003, which 
he contends shows that his substantive appeal was received.  
However, the evidence does not indicate that such appeal was 
ever received by the RO.  Indeed, the first correspondence 
received from the Veteran following the issuance of the April 
2003 SOC is date stamped on December 29, 2004.

The Court of Appeals for Veterans Claims (Court) has applied 
a presumption of regularity to all manner of VA processes and 
procedures.  See Woods v. Gober, 14 Vet. App. 214, 220 
(2000).  In applying this legal principle to the present 
instance, the presumption of regularity applies to VA's 
actions following receipt of a claim.  It is presumed that VA 
properly processed all claims submitted by the Veteran or his 
representative, including affixing evidence of the date of 
receipt by VA, and associating the claim with the claims 
folder.  Clear evidence is required to rebut the presumption 
of regularity.  See id.; see also Baldwin v. Brown, 13 Vet. 
App. 1, 6 (1999), Mindenhall v. Brown, 7 Vet. App. 271 
(1994).

In reviewing the evidence of record, the Board finds that the 
presumption of regularity has not been rebutted.  Although 
the Veteran contends that he received a letter from the RO 
dated May 20, 2003, the claims file does not contain a copy 
of that letter, nor is there any indication that such a 
letter was sent.  Moreover, there is no copy of the Veteran's 
substantive appeal with evidence of the date of receipt by VA 
in the claims file.  Additionally, a review of the Veterans 
Appeals Control and Locator System (VACOLS) indicates that no 
substantive appeal was ever received by the RO.  Without 
evidence to the contrary and with the presumption of 
regularity of the official acts of public officers, the Board 
must conclude that any mail sent to the RO would have been 
received and associated with the claims file.  See Marciniak 
v. Brown, 10 Vet. App. 198, 200 (1998).  The Board finds the 
Veteran's assertion that he sent the substantive appeal in 
May 2003, along with a copy of the appeal, is not sufficient 
to rebut the presumption of regularity in the administrative 
process.  A photocopy of the appeal does not show that such 
appeal was ever received by the RO.  Indeed, given the 
paucity of collaborative evidence, the Board does not find 
the Veteran's assertions to be credible.

Therefore, since the presumption of regularity in the 
administrative process has not been rebutted, and the 
Veteran's contentions on this question are deemed suspect, 
the Board finds that no substantive appeal was received by 
the RO, rendering the November 2001 decision final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2009).  

Private medical records show that the Veteran was diagnosed 
with diabetes mellitus prior to May 8, 2001.  The evidence 
shows that he has met all eligibility criteria for the 
liberalized benefit on the effective date of the liberalizing 
law or VA issue (May 8, 2001) and that such eligibility 
existed continuously from that date to the date of claim or 
administrative determination of entitlement.  38 C.F.R. § 
3.114.  

On December 29, 2004, the RO received an informal claim for 
service connection from the Veteran.  On January 21, 2005, 
the RO received a formal claim from the Veteran, which 
included an application to reopen the claim of service 
connection for PTSD.  The Veteran also indicated that he was 
filing for other disabilities due to exposure to Agent 
Orange, but did not specify what those disabilities were.  In 
response to correspondence from the RO dated in February 2005 
asking the Veteran to specify what disabilities he was 
claiming due to exposure to Agent Orange, the Veteran 
responded in March 2005 that he was claiming diabetes 
mellitus.

PTSD

Because the November 2001 RO decision is final, the claim by 
which the Veteran was granted service connection for PTSD, 
and which led to this appeal, was a claim to reopen a 
previously denied claim.  The Court has held that when a 
claim is reopened, the effective date cannot be earlier than 
the date of the claim to reopen.  Juarez v. Peak, 21 Vet. 
App. 537, 539-540 (2008) (citing Bingham v. Nicholson, 421 F. 
3d 1346 (Fed. Cir. 2005); Leonard v. Nicholson, 405 F.3d. 
1333, 1337 (Fed. Cir. 2005); Flash v. Brown, 8 Vet. App. 332, 
340 (1995)) .

Here, the evidence clearly shows that the final disallowance, 
that is, the last disallowance that is determined to be a 
final decision by virtue of having not been appealed, is the 
November 2001 denial by the RO.  The evidence also clearly 
shows that the date of receipt of the informal claim to 
reopen was December 29, 2004, and that it is a claim re-
opened after final disallowance.  

The only effective date for award of service connection that 
may be assigned is the presently assigned date of December 
29, 2004.  The Board notes that the date on which entitlement 
arose is not relevant in the present context because a date 
of entitlement earlier that the current effective date could 
not result in an earlier date because, as noted above, the 
effective date will be the date of receipt of the claim to 
reopen or the date entitlement arose, whichever is the later.  
In this case, December 29, 2004, the date of receipt of the 
application to reopen, is the earliest date that service 
connection may be awarded.  If the date of entitlement arose 
was later than December 29, 2004, that would become the new 
effective date, and the Veteran's claim for an earlier 
effective date would still be denied.

Diabetes mellitus, with background diabetic retinopathy, 
erectile dysfunction, and early nuclear sclerotic cataracts 
in both eyes

Although the Veteran's claim was not received until March 24, 
2005 (the date he specifically indicated that he was claiming 
that disability), the RO assigned an effective date of March 
24, 2004.  As referenced above, VA issued regulations 
creating a presumption of service connection for diabetes 
mellitus, type II, effective May 8, 2001. 66 Fed. Reg. 
23,166.  Because the Veteran did not file his claim on or 
before May 8, 2001, Nehmer is inapplicable to the instant 
case, and therefore the effective date cannot be earlier than 
the effective date of the liberalizing law, May 8, 2001, and 
cannot be retroactive for more than one year from the date of 
application.  38 U.S.C.A. § 5110(g) (West 2002); McCay v. 
Brown, 9 Vet. App. 183 (1996), aff'd by 106 F.3d 1577 (Fed. 
Cir. 1997); 38 C.F.R. § 3.114 (2005).  

The RO established service connection for diabetes mellitus, 
with background diabetic retinopathy, erectile dysfunction, 
and early nuclear sclerotic cataracts in both eyes as a 
disease presumed to be due to exposure to herbicide or Agent 
Orange and established the effective date of the award as 
March 24, 2004 in accord with 38 C.F.R. § 3.114(a)(3).  See 
also Liesegang, 312 F.3d 1368.  The only effective date for 
award of service connection that may be assigned is the 
presently assigned date of March 24, 2004.  

While the Board recognizes the Veteran's belief that the 
effective dates for his grants of service connection for PTSD 
and diabetes mellitus, with background diabetic retinopathy, 
erectile dysfunction, and early nuclear sclerotic cataracts 
in both eyes, should be earlier than December 29, 2004, and 
March 24, 2004, respectively, because of his having initially 
filed for service connection in 2001, the governing legal 
authority is clear and specific and VA is bound by it.  As a 
result, the Veteran's claims for earlier effective dates are 
denied.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 
supra.  Therefore, on the basis of the above analysis, and 
after consideration of all the evidence, the Board finds that 
the preponderance of the evidence is against these earlier 
effective date claims.  The earliest possible effective date 
for PTSD is the currently assigned date of December 29, 2004, 
and the earliest possible effective date for diabetes 
mellitus, with background diabetic retinopathy, erectile 
dysfunction, and early nuclear sclerotic cataracts in both 
eyes is March 24, 2004.


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to an effective date earlier than December 29, 
2004, for the award of service connection for PTSD is denied.

Entitlement to an effective date earlier than March 24, 2004, 
for the award of service connection for diabetes mellitus, 
with background diabetic retinopathy, erectile dysfunction, 
and early nuclear sclerotic cataracts in both eyes is denied.


REMAND

The Veteran was last afforded a VA examination for his 
service-connected PTSD in June 2006.  At his hearing in 
September 2009, the Veteran's testimony indicated that his 
PTSD symptomatology has worsened since the last examination 
in June 2006.   

Considering that the Veteran's testimony indicated that his 
symptomatology has worsened, and the fact that the Veteran 
has not been afforded a comprehensive VA compensation and 
pension examination to assess the severity of his disability 
since June 2006, the Board finds that it is necessary to 
secure an additional examination to ascertain the Veteran's 
level of disability.  See Schafrath v. Derwinski, 1 Vet. App. 
589, 595 (1991) (where the record does not adequately reveal 
the current state of the claimant's disability, a VA 
examination must be conducted).

Further, during his personal hearing, the Veteran stated that 
his PTSD prevented him for obtaining and/or retaining 
employment.  The Veteran has therefore raised the issue of a 
total disability rating for compensation based on individual 
unemployability (TDIU).  See Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001) (once a veteran submits evidence 
of medical disability and additionally submits evidence of 
unemployability, VA must consider total rating for 
compensation based upon individual unemployability).  The 
Court recently held that a request for TDIU is not a separate 
claim for benefits, but rather involves an attempt to obtain 
an appropriate rating for a disability or disabilities, 
either as part of the initial adjudication of a claim or, if 
a disability upon which entitlement to TDIU is based has 
already been found to be service connected, as part of a 
claim for increased compensation.  Rice v. Shinseki, 22 Vet. 
App. 447, 453 (2009).  If the claimant or the record 
reasonably raises the question of whether the Veteran is 
unemployable due to the disability for which an increased 
rating is sought, then part and parcel to that claim for an 
increased rating is whether a total rating based on 
individual unemployability as a result of that disability is 
warranted.  Id at 455.  Therefore, on Remand, the RO 
readjudication of the Veteran's claim for an increased 
disability rating for PTSD should include the issue of TDIU.

As to the petition to reopen the claim for service connection 
for MS, the Board's attention is drawn to a June 2006 
statement from TTM, the Veteran's treating social 
worker/therapist.  TTM argues that the claim should be 
reopened and granted based on an October 2000 medical opinion 
from C.N. Bash, M.D., and a sworn statement from the 
Veteran's wife.  He observes that Dr. Bash provided an 
opinion that related the Veteran's MS to symptoms that were 
first identified within seven years of the Veteran's service 
discharge.  Neither opinion from Dr. Bash nor the personal 
statement from the Veteran's wife are of record.  Given the 
potential probative/material value of this evidence and VA's 
duty to assist the Veteran, the matter must be Remanded to 
permit the Veteran an opportunity to submit this evidence.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he 
submit a copy of the October 2000 medical 
opinion from Dr. Bash and the sworn 
statement from his wife.  He should also 
be again advised of the evidence necessary 
to reopen his claim for service connection 
for multiple sclerosis.  A copy of the 
letter should be included in the claims 
file.  

2.  Schedule the Veteran for a VA 
psychiatric examination.  The examiner 
should review the claims file.  
The examiner must state whether the 
veteran's service-connected PTSD more 
nearly approximates a disability 
characterized by:

a.  Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; impairment 
of short and long-term memory (e.g., 
retention of only highly learned material, 
forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; 
disturbances of motivation and mood; or 
difficulty in establishing and maintaining 
effective work and social relationships; 
or

b.  Occupational and social impairment 
with deficiencies in most areas, such as 
work, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals 
which interfere with routine activities; 
speech that is intermittently illogical, 
obscure, or irrelevant; near- continuous 
panic or depression affecting the ability 
to function independently, appropriately 
and effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene, difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); or 
an inability to establish and maintain 
effective relationships; or

c.  Total occupational and social 
impairment due to such symptoms as gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal personal 
hygiene); disorientation to time or place; 
or memory loss for names of one's close 
relatives, occupation, or own name.

d.  The examiner should comment on whether 
the Veteran's PTSD, in and of itself, 
precludes him from obtaining or 
maintaining gainful employment.  Rationale 
for that opinion should be provided.

The examiner must also enter a complete 
multiaxial evaluation, and assign a GAF, 
together with an explanation of what the 
score represents in terms of his 
psychological, social, and occupational 
functioning.  A complete rationale for all 
opinions must be provided.  Any report 
prepared must be typed.

All indicated tests should be conducted 
and those reports should be incorporated 
into the examination and associated with 
the claims file.  The AOJ should ensure 
that the examination report complies with 
this remand and the questions presented.  

The Veteran should be advised that failure 
to appear for an examination as requested, 
and without good cause, could adversely 
affect his claim, to include denial.  See 
38 C.F.R. § 3.655 (2009).

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should re-adjudicate the petition to 
reopen the claim for service connection 
for PTSD and claim for an increased rating 
for PTSD, to include entitlement to TDIU, 
in light of all information or evidence 
received.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. HERMAN 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


